Ludeling, C. J.
The tax collector of Concordia parish instituted this suit in 1870 to enforce the collection of a specific tax on cotton raised in 1868, which he alleges was imposed by the act No. 55 of the Legislature of 1865, and which was assessed on the roll of 1869.
The act of 1865, referred to, was repealed and superseded by the revenue bill of 1868, and it was itself superseded by the act of 1869. Neither of these acts imposed the tax claimed. The judge a quo correctly rejected the demand.
It is therefore ordered that the judgment of the district court be affirmed, with costs of appeal.